         Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CHRISTINA D.,

                              Plaintiff,
v.
                                                                    20-CV-30
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.



                                   DECISION AND ORDER

               Pursuant to 28 U.S.C. § 636(c), the parties have consented to have the

undersigned conduct any and all further proceedings in this case, including entry of final

judgment. Dkt. No. 21. Christina D. (“Plaintiff”), who is represented by counsel, brings

this action pursuant to the Social Security Act (“the Act”) seeking review of the final

decision of the Commissioner of Social Security (“the Commissioner”) denying her

application for benefits. This Court has jurisdiction over the matter pursuant to 42

U.S.C. § 405(g). Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure. Dkt. Nos. 17, 18. For the following reasons, Plaintiff’s motion (Dkt. No. 17)

is denied, and the Commissioner’s motion (Dkt. No. 18) is granted.



                                        BACKGROUND

               On November 29, 2016, Plaintiff filed for Disability Insurance Benefits

(“DIB”) and Supplemental Security Income (“SSI”). Tr. at 61, 76, 165-78. 1 Plaintiff


1
 Citations to “Tr. __” refer to the pages of the administrative transcript, which appears at Docket
No. 12.
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 2 of 16




alleged disability beginning October 9, 2014, based on anxiety, depression, migraines,

panic attacks, trigeminal neuralgia, back/neck pain, insomnia, hypothyroidism, diabetes,

and genital herpes. Tr. at 190-91. Plaintiff’s claim was denied at the initial level and

Plaintiff requested review. Tr. at 93-100, 103-04. Administrative Law Judge Elizabeth

Ebner (“the ALJ”) conducted a hearing on November 2, 2018. Tr. at 32-60. Plaintiff,

who was represented by counsel, testified as did a vocational expert (“VE”). Tr. at 32-

60. On January 10, 2019, the ALJ issued a decision in which she found that Plaintiff

was not disabled within the meaning of the Act, and therefore, not entitled to benefits.

Tr. at 12-30. This decision became the final decision of the Commissioner when the

Appeals Council denied Plaintiff’s request for review on November 18, 2019. Tr. at 1-6.

Plaintiff commenced the current action on January 9, 2020. Dkt. No. 1.




                                   LEGAL STANDARD

Disability Determination

              The claimant bears the ultimate burden of proving disability throughout the

period for which benefits are sought. See 20 C.F.R. § 416.912(a); Schauer v.

Schweiker, 675 F.2d 55, 59 (2d Cir. 1982). The claimant is disabled only if she shows

that she is unable to engage in any substantial gainful activity due to any medically

determinable physical or mental impairment which has lasted, or can be expected to

last, for a continuous period of at least 12 months. 42 U.S.C. § 1382c(a)(3)(A); 20

C.F.R. § 416.909; see Barnhart v. Walton, 535 U.S. 212, 216-22 (2002).




                                             2
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 3 of 16




              A disabling physical or mental impairment is an impairment that results

from “anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. §

1382c(a)(3)(D). Congress places the burden upon the claimant to establish disability by

requiring her to “furnish such medical and other evidence of the existence [of disability]

as the Commissioner of Social Security may require.” 42 U.S.C. § 1382c(a)(3)(H)(i).

The function of deciding whether a person is under a disability within the meaning of the

Act belongs to the Commissioner. 20 C.F.R. § 416.927(e)(1); Pena v. Chater, 968 F.

Supp. 930, 937 (S.D.N.Y. 1997).




              The Commissioner has established a five-step sequential evaluation for

adjudicating disability claims set forth at 20 C.F.R. § 416.920. Plaintiff has the burden

at the first four steps. The Commissioner has the burden at the fifth step of

demonstrating that the claimant can perform other work existing in significant numbers

in the national economy, but the burden of proving disability is always on the claimant.

See 20 C.F.R. § 416.920; Lesterhuis v. Colvin, 805 F.3d 83, 87 (2d Cir. 2015) (stating

that “[t]he claimant bears the ultimate burden of proving [disability] throughout the period

for which benefits are sought”) (citation omitted).



District Court Review

              42 U.S.C. § 405(g) authorizes a district court “to enter, upon the pleadings

and transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g) (2007). Section 405(g) limits the scope of the Court’s
                                             3
         Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 4 of 16




review to two inquiries: whether the Commissioner’s conclusions were based upon an

erroneous legal standard, and whether the Commissioner’s findings were supported by

substantial evidence in the record as a whole. See Green-Younger v. Barnhart, 335

F.3d 99, 105-106 (2d Cir. 2003). Substantial evidence is “more than a mere scintilla.”

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). “It means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Id. (emphasis

added and citation omitted). The substantial evidence standard of review is a very

deferential standard, even more so than the “clearly erroneous” standard. Brault v.

Comm’r of Soc. Sec., 683 F.3d 443, 447-48 (2d Cir. 2012) (citing Dickinson v. Zurko,

527 U.S. 150, 153 (1999)).




              When determining whether the Commissioner’s findings are supported by

substantial evidence, the Court’s task is “‘to examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be drawn.’”

Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v. Heckler, 722 F.2d

1033, 1038 (2d Cir. 1983) (per curiam)). If there is substantial evidence for the ALJ’s

determination, the decision must be upheld, even if there is also substantial evidence

for the plaintiff’s position. See Perez v. Chater, 77 F.3d 41, 46-47 (2d Cir. 1996); Conlin

ex rel. N.T.C.B. v. Colvin, 111 F. Supp. 3d 376, 384 (W.D.N.Y. 2015). Likewise, where

the evidence is susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).




                                             4
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 5 of 16




                             DISCUSSION AND ANALYSIS

The ALJ’s Decision

              The ALJ analyzed Plaintiff’s claims using the familiar five-step process.

Lynch v. Astrue, 2008 WL 3413899, at *2 (W.D.N.Y. Aug. 8, 2008) (detailing the five

steps). At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since October 9, 2014, the alleged onset date. Tr. at 18. The ALJ concluded at

step two that Plaintiff’s degenerative disc disease of the lumbar spine, degenerative disc

disease of the cervical spine, degenerative disc disease of the thoracic spine, obesity,

migraines, right knee osteoarthritis, trigeminal neuralgia, asthma, sleep apnea,

depression, and anxiety were severe impairments. Tr. at 18. At step three, she

concluded that Plaintiff did not have an impairment or combination of impairments which

met or equaled the Listings, giving special consideration to Listing 1.04 (Disorders of the

Spine), Listing 11.00 (Neurological Disorders – Adult), Listing 12.04 (Depressive,

Bipolar, and Related Disorders), Listing 12.06 (Anxiety and Obsessive-Compulsive

Disorders), and Social Security Ruling 02-1p (Consideration of Obesity). Tr. at 18-19.




              The ALJ found that Plaintiff retained the RFC to perform sedentary work

as defined by 20 C.F.R. §§ 404.1567(a) and 416.967(a), with the following restrictions:

she could sit for 45 minutes with the need to stand for a minute or two thereafter without

being off-task or leaving the workstation; she could frequently use hand and foot

controls, could frequently reach, could occasionally handle and finger, could

occasionally climb ramps or stairs, could never climb ladders, ropes, or scaffolds, could

occasionally balance, stoop, kneel, crouch, and crawl, could never work at unprotected

heights, could never be exposed to dangerous moving mechanical parts, and could only
                                            5
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 6 of 16




occasionally be exposed to dust, odors, fumes, pulmonary irritants, extreme cold,

extreme heat, and vibration. Tr. at 19-23. She was limited to work involving simple,

routine tasks, simple work-related decisions, frequent interaction with co-workers,

supervisors, and the public, and only occasional changes in the work setting, and she

would have to be off-task five percent of the workday, in addition to normal breaks. Tr.

at 19-23. At step four, the ALJ found that Plaintiff could not perform any past relevant

work. Tr. at 23. The ALJ then proceeded to step five, where she relied upon the

testimony of the VE in finding that Plaintiff could do other work that existed in significant

numbers in the national economy, such as the sedentary jobs of Surveillance Systems

Monitor, Call Out Operator, and Election Clerk. Tr. at 24. Thus, the ALJ concluded that

Plaintiff had not been under a disability as defined by the Act, from October 9, 2014,

through the date of her decision, January 10, 2019. Tr. at 25.



Judgment on the Pleadings

              As noted above, the parties have cross-moved for judgment on the

pleadings. Dkt. Nos. 17, 18. Plaintiff argues that the ALJ erred in not finding Plaintiff’s

fibromyalgia to be a medically determinable impairment. Dkt. No. 17-1, pp. 13-17. The

Commissioner counters that the ALJ properly considered Plaintiff’s fibromyalgia in

reaching the RFC and that Plaintiff has not shown that her fibromyalgia further limited

her functioning. Dkt. No. 18-1, pp. 18-29. Having reviewed the record in its entirety,

this Court finds that the ALJ did not err in reaching her decision and that the RFC was

substantially supported.




                                              6
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 7 of 16




The ALJ’s Alleged Step Two Error

              At step two of the disability analysis, the ALJ must determine whether the

plaintiff has a severe impairment that significantly limits her physical or mental ability to

do basic work activities. 20 C.F.R. § 404.1520(c). “The claimant bears the burden of

presenting evidence establishing severity.” Taylor v. Astrue, 32 F. Supp. 3d 253, 265

(N.D.N.Y. 2012), adopted by 32 F. Supp. 3d 253 (N.D.N.Y. 2012). The step two

severity standard “is de minimis and is meant only to screen out the weakest of claims.”

Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995). At the same time, the “‘mere

presence of a disease or impairment, or establishing that a person has been diagnosed

or treated for a disease or impairment’ is not, by itself, sufficient to render a condition

‘severe.’” Taylor, 32 F. Supp. 3d at 265 (quoting Coleman v. Shalala, 895 F. Supp. 50,

53 (S.D.N.Y. 1995)). Rather, “to be considered severe, an impairment or combination

of impairments must cause ‘more than minimal limitations in [a claimant’s] ability to

perform work-related functions.’” Windom v. Berryhill, No. 6:17-cv-06720-MAT, 2018

WL 4960491, at *3 (W.D.N.Y. Oct. 14, 2018) (quoting Donahue v. Colvin, No. 6:17-CV-

06838(MAT), 2018 WL 2354986, at *5 (W.D.N.Y. May 24, 2018)).




              An ALJ’s failure to recognize a particular impairment as severe does not

always compel reversal. Rather, “when an administrative law judge identifies some

severe impairments at [s]tep [two], and then proceeds through [the] sequential

evaluation on the basis of [the] combined effects of all impairments, including those

erroneously found to be non[-]severe, an[y] error in failing to identify all severe

impairments at [s]tep [two] is harmless.” Snyder v. Colvin, No. 5:13-CV-585 GLS/ESH,

2014 WL 3107962, at *5 (N.D.N.Y. July 8, 2014) (“[W]hen [the] functional effects of [the]
                                              7
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 8 of 16




impairments erroneously determined to be non-severe at [s]tep [two] are, nonetheless,

fully considered and factored into subsequent residual functional capacity assessments,

a reviewing court can confidently conclude that the same result would have been

reached absent the error.”); see also Reices-Colon v. Astrue, 523 F. App’x 796, 798 (2d

Cir. 2013) (holding that the ALJ’s step two error was harmless where all of the

claimant’s conditions “were considered during the subsequent steps”); Panfil v. Comm'r

of Soc. Sec., No. 16-CV-947-MJR, 2018 WL 4610531, at *4 (W.D.N.Y. Sept. 26, 2018)

(“To the extent the ALJ erred in not including occipital neuralgia, myofascial pain,

cervicalgia, and personality disorder in his list of severe impairments, the error was

harmless because the ALJ proceeded beyond step two and considered these

impairments at the remaining steps.”).




              Plaintiff essentially argues that the ALJ ignored Plaintiff’s fibromyalgia

diagnosis in rendering her decision. Having reviewed the record, this Court does not

agree. Although the ALJ did not find Plaintiff’s fibromyalgia to be severe, she explicitly

considered the evidence related to Plaintiff’s fibromyalgia and accommodated her

symptoms by limiting Plaintiff to a reduced range of sedentary work. Tr. at 18-23.

“Fibromyalgia is a long-lasting or chronic disorder that causes muscle pain and fatigue

(feeling tired).” See https://www.niams.nih.gov/health-topics/fibromyalgia.

At her hearing, Plaintiff testified that her fibromyalgia manifested itself in body-wide joint

pain and headaches. Tr. at 45-46.




                                              8
         Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 9 of 16




                 The ALJ acknowledged Plaintiff’s diagnosis and her related symptoms in

her RFC analysis. For example, the ALJ cited to records from Plaintiff’s rheumatologist

who diagnosed her with fibromyalgia, but noted that the medication Plaquenil provided

her with relief from her muscle spasms. Tr. 21, 943; see generally White v. Berryhill,

753 F. App’x 80, 81 (2d Cir. 2019) (finding harmless an ALJ’s failure to identify the

plaintiff’s obesity when the ALJ cited to medical reports referencing the condition). The

ALJ acknowledged Plaintiff’s fibromyalgia symptoms of joint pain and headaches (Tr. at

20-22), and cited Plaintiff’s testimony that she had trouble gripping objects. Tr. at 22.

At the same time, the ALJ recognized that Plaintiff had full grip strength at her

consultative examination, and that the record did not otherwise support a finding that

she was limited in the use of her hands. Tr. 22 (citing to Tr. 551); see also Tr. 592, 595,

598, 602, 607, 747, 750 (records documenting that Plaintiff had normal upper extremity

function, including full range of motion and intact strength in the upper body).



                 To the extent that they were supported by medical evidence, the ALJ

credited Plaintiff’s subjective complaints. The ALJ concluded, for example, that

Plaintiff’s pain and headaches prevented her from performing her past work as a

teacher and as a social services aide. Tr. at 23. The ALJ also limited Plaintiff to

sedentary work, which is the most restrictive work level listed in the regulations. Tr. 19-

23; see Social Security Ruling (SSR) 96-9p (noting that sedentary work “represents a

significantly restricted range of work” and that “[i]ndividuals who are limited to no more

than sedentary work by their medical impairments have very serious functional

limitations”).



                                              9
       Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 10 of 16




              However, the ALJ also concluded that Plaintiff’s pain, headaches, and

other symptoms were not so severe as to preclude sedentary work. This conclusion is

supported by substantial evidence. It is axiomatic that the mere presence of symptoms,

without more, is not disabling. See Prince v. Astrue, 490 F. App’x 399, 400 (2d Cir.

2013) (reasoning that “disability requires more than mere inability to work without pain”).

Rather, “[t]o be disabling, pain must be so severe, by itself or in conjunction with other

impairments, as to preclude any substantial gainful employment.” Id. (quoting Dumas v.

Schweiker, 712 F.2d 1545, 1552 (2d Cir. 1983)). Plaintiff has failed to show that her

pain reached this disabling level.



              The record shows that Plaintiff was treated for her fibromyalgia pain with

medication, and that her symptoms improved with Plaquenil and naproxen. Tr. at 45,

601, 943. Moreover, Plaintiff’s medical providers routinely observed that she was in no

acute distress, including at her rheumatology visits, notwithstanding her subjective

reports of pain. Tr. at 297, 333, 591, 595, 799, 803, 808, 811, 815. Other evidence

supports the finding that Plaintiff was capable of some work. For example, consultative

examiner Dr. Hongbiao Liu considered Plaintiff’s reports of arthritis, prior injuries, hand

and finger numbness, migraines, and “whole body pain,” and found that Plaintiff had

only a mild to moderate limitation for prolonged walking, bending, kneeling, and

overhead reaching. Tr. at 551. The ALJ gave “significant weight” to this opinion

because it was consistent with Plaintiff’s imaging and examinations. Tr. at 21; 20

C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (“Generally, the more consistent a medical

opinion is with the record as a whole, the more weight we will give to that medical



                                             10
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 11 of 16




opinion.”); see also Mongeur, 722 F.2d at 1039 (2d Cir. 1983) (the opinions of

consultative doctors can constitute substantial evidence).



              The ALJ also reasoned that Plaintiff’s daily activities - shopping,

attending church and bible study, washing dishes, dusting, and cleaning counters - were

inconsistent with her reports of disabling pain. Tr. at 22-23 (citing to Tr. at 38, 42-43,

221-23, 544, 549); 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i) (noting that daily

activities are a relevant factor in determining a claimant’s RFC); Rivera v. Harris, 623

F.2d 212, 216 (2d Cir. 1980) (finding that the claimant’s ability to perform daily activities,

such as cooking and shopping, supported the ALJ’s conclusion that she could perform

sedentary work despite pain, even where the claimant testified she needed to perform

activities slowly and with a rest break).



              The ALJ further noted that the doctor and physician’s assistant who

treated Plaintiff for fibromyalgia recommended that Plaintiff exercise and stay active. Tr.

at 22 (citing to Tr. 946, 954, 960). This demonstrates that her medical providers

believed her to be capable of physical activity. 20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3) (noting that the ALJ considers what medical sources say about a

plaintiff’s pain or other symptoms in formulating the RFC). And it appears that Plaintiff

was capable of exercising. In November 2017, for example, Plaintiff reported that she

was swimming regularly. Tr. at 601; see also Tr. at 348 (Plaintiff reporting that she was

swimming 20-30 laps three times per week in November 2016). This evidence is

consistent with the ALJ’s finding that while Plaintiff’s conditions were limiting, they did

not preclude sedentary work. See Rivers v. Astrue, 280 F. App’x 20, 22 (2d Cir. 2008)
                                              11
         Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 12 of 16




(finding no error in an ALJ’s omission of fibromyalgia in the decision while noting the

plaintiff’s doctor encouraged the plaintiff to continue exercising and attend physical

therapy); Bowden v. Comm’r of Soc. Sec., No. 1:18-CV-0082, 2019 WL 3027803, at *5

(W.D.N.Y. July 11, 2019) (“Courts have found that a recommendation that a claimant

exercise supports a finding that the claimant could do light work.”); Nix v. Colvin, No. 15-

CV-0328-FPG, 2016 WL 3681463, at *5 (W.D.N.Y. July 6, 2016) (holding that a treating

provider’s recommendation that claimant exercise was not inconsistent with sedentary

work).



              The ALJ also considered Plaintiff’s migraine headaches, which were

possibly related to her fibromyalgia, in evaluating her RFC. Tr. at 21-22, 45-46. As the

ALJ noted, Plaintiff had migraines for 30 years, but her condition did not prevent her

from working prior to the alleged onset date. Tr. at 21-22, 548; Snell v. Apfel, 177 F.3d

128, 136 (2d Cir. 1999) (“Clearly, if [claimant’s] mental condition never deteriorated from

what it was while she was working, she cannot claim to have become disabled by

reason of [that] mental impairment.”). Moreover, as the ALJ noted, Plaintiff’s records

did not reflect that she was limited by her migraines, only that her migraines improved

with medication. Tr. at 21-22; see Dumas, 712 F.2d at 1553 (“The Secretary is entitled

to rely not only on what the record says, but also on what it does not say.”). For

example, Plaintiff’s neurologist, Dr. Melissa Rayhill, noted that although her headaches

were still “bothersome,” Plaintiff’s migraines had improved with treatment. Tr. at 22; see

also Tr. at 948, 952. Another neurologist, Dr. Ajay Abad, noted during numerous visits

that Plaintiff’s headaches were generally relieved and reduced with medication. Tr. at

353, 476, 531.
                                            12
       Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 13 of 16




              Based on the foregoing, this Court finds that the ALJ appropriately

considered and accommodated Plaintiff’s fibromyalgia symptoms. Tr. at 19-23.

Moreover, the ALJ’s RFC was supported by substantial evidence, including objective

medical evidence and imaging, examination findings, medical opinions, and Plaintiff’s

subjective complaints. Tr. at 19-23. Any error in the ALJ’s failure to discuss

fibromyalgia explicitly at step two was harmless because she considered Plaintiff’s

fibromyalgia symptoms at subsequent steps. See Reices-Colon, 523 F. App’x at 798;

see also Mendez v. Comm’r of Soc. Sec., No. 19-CV-01036, 2020 WL 6424141, at *6

(W.D.N.Y. Nov. 2, 2020) (stating that “the ALJ did not identify the impairment [of

fibromyalgia] but considered the effects of the impairment [such as alleged pain]

throughout the analysis of the claim and [thus] any error is harmless.”)



              Moreover, Plaintiff has failed to meet her burden to show that her

fibromyalgia imposed a greater restriction on her ability to work than the ALJ found.

See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018) (holding that the claimant

“had a duty to prove a more restrictive RFC, and failed to do so”); White, 753 F. App’x at

81 (“In any event, because [the plaintiff] never specified how his obesity further limited

his functioning, any error on the ALJ’s part [in failing to discuss a particular impairment

at step two] was harmless.”); Rivers, 280 F. App’x at 22 (rejecting the argument that the

ALJ did not adequately consider a plaintiff’s fibromyalgia diagnosis when the plaintiff

presented no medical finding that the condition caused marked limitations in

functioning); see also Ana H. v. Comm’r of Soc. Sec., No. 1:19-CV-432-DB, 2020 WL

6875252, at *10 (W.D.N.Y. Nov. 23, 2020) (“Plaintiff has failed to identify, based on

objective evidence, that additional limitations were warranted because of [impairments
                                             13
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 14 of 16




not discussed at step two]. Thus, she has failed to meet her burden of proving she

could not perform the RFC as formulated by the ALJ.”); Sanchez v. Comm’r of Soc.

Sec., No. 19-CV-0408MWP, 2020 WL 5107568, at *6 (W.D.N.Y. Aug. 31, 2020) (finding

harmless an ALJ’s omission of degenerative disc disease at step two in part because

the plaintiff “failed to point to any evidence demonstrating that his back pain caused any

additional limitations”).



               Although Plaintiff generally alleges symptoms of “widespread pain in her

body,” fatigue, waking unrefreshed, cognitive symptoms, brain fog, insomnia, anxiety,

and depression, she does not specify how these symptoms restrict her from performing

a reduced range of sedentary work. Dkt. No. 170-1, pp. 14- 15. To the contrary, Dr. Liu

(consultative examiner), Dr. G. Feldman (the non-examining State agency review

physician), and Dr. Cheryle R. Hart (one of Plaintiff’s treating physicians) all opined that

Plaintiff could perform sedentary work. Tr. at 69-70, 84-85, 297-98, 306, 311, 548, 551,

557-59; see Boltz v. Berryhill, No. 15-CV-00587-FPG, 2017 WL 999204, at *3-4

(W.D.N.Y. Mar. 15, 2017) (a consultative examiner’s opinion that the claimant had mild

to moderate physical limitations supported a sedentary RFC); Frye ex rel. A.O. v.

Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical

consultant constitutes expert opinion evidence which can be given weight if supported

by medical evidence in the record.”). In the absence of any evidence that Plaintiff’s

fibromyalgia caused limitations beyond what the ALJ found, there is no basis to remand

this case. See Coston v. Saul, No. 1:18-CV-00251(JJM), 2019 WL 4291314, at *5

(W.D.N.Y. Sept. 11, 2019) (“The fact that plaintiff was diagnosed with other physical and

mental impairments does not render the step two severity analysis and subsequent
                                             14
        Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 15 of 16




steps flawed where, as here, there is no evidence that these impairments resulted in

additional limitations.”).




               Based on the foregoing, this Court finds that the ALJ did not err in failing

to find Plaintiff’s fibromyalgia a medically determinable impairment at step two. And any

error was harmless as the ALJ considered all of Plaintiff’s symptoms in formulating the

RFC. Plaintiff clearly disagrees with the ALJ’s evaluation of the evidence. However,

the substantial evidence standard is so deferential that “there could be two contrary

rulings on the same record and both may be affirmed as supported by substantial

evidence.” Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 127 (2d Cir. 2012). That is,

“once an ALJ finds the facts, [a reviewing court] can reject those facts only if a

reasonable factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448

(emphasis added). This case does not present such a situation. For all of the foregoing

reasons, this Court finds that the ALJ’s decision is free from legal error and is supported

by substantial evidence.




                                       CONCLUSION

               For the reasons stated herein, Plaintiff’s motion for judgment on the

pleadings (Dkt. No. 17) is hereby DENIED, and the Commissioner’s motion for




                                              15
       Case 1:20-cv-00030-HKS Document 22 Filed 06/02/21 Page 16 of 16




judgment on the pleadings (Dkt. No. 18) is GRANTED. The Clerk of the Court is

directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              June 2, 2021



                                       s/ H. Kenneth Schroeder, Jr.
                                       H. KENNETH SCHROEDER, JR.
                                       United States Magistrate Judge




                                         16
